Citation Nr: 1719279	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a visual condition caused by welder burns.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a respiratory condition due to exposure to asbestos.

3.  Entitlement to service connection for a respiratory condition due to exposure to asbestos.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2017, the Veteran failed to appear, without explanation, for his requested Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) (2016).


FINDINGS OF FACT

1.  An unappealed October 2006 rating decision denied the Veteran's claims for entitlement to service connection for asbestosis and a visual condition secondary to welder burns.   

2.  The evidence associated with the claims file subsequent to the October 2006 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a visual condition secondary to welder burns.  

3.  The evidence associated with the claims file subsequent to the October 2006 denial of the claim for service connection for a respiratory condition secondary to asbestos exposure is new and raises a reasonable possibility of substantiating the claim. 

4.  A respiratory disability was not manifested during active service, and the only medical opinion evidence to address the relationship between any diagnosed respiratory disability and service weighs against the claim.  There is no competent and persuasive evidence that the Veteran's respiratory disability was caused by his exposure to asbestos in service, and there is no competent and persuasive diagnosis of an asbestos-related disability.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying the Veteran's claims for service connection for asbestosis and a visual condition secondary to welder burns is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a visual condition secondary to welder burns, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory condition secondary to asbestos exposure.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

4.  The criteria to establish service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was mailed a letter in March 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as providing him appropriate notice with respect to the disability rating and effective date elements of the claim. The letter also informed the Veteran of the reasons for the prior denial and the unique character of the new and material evidence that must be presented to reopen the claims.

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examination with respect to the claim for a respiratory disorder.  The examination reports adequately provide the findings necessary to a resolution to the appeal.  Although a VA examination was not provided in connection with the vision disorder claim, the Board notes that the duty to provide an examination does not apply to a petition to reopen a finally adjudicated claim without the receipt of new and material evidence. 38 C.F.R. § 3.159(c)(4)(iii); see also Anderson v. Brown, 9 Vet. App. 542, 546 (1996). As discussed in detail below, the Veteran's claim for entitlement to service connection for a visual condition caused by welder burns has not been reopened; thus, an examination is not required. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An October 2006 rating decision denied the Veteran's claims of entitlement to service connection for asbestosis and a visual disability secondary to welder burns on a finding that the Veteran was not exposed to asbestos during service and had no current disability resulting from welder burns to the eyes.  The Veteran did not appeal that decision.

With regards to the Veteran's petition to reopen the previously denied claim for entitlement to service connection for a visual condition secondary to welder burns, the Board finds that the evidence added to the record since the October 2006 rating decision is new but not material.  The Veteran was previously denied service connection for visual condition secondary to welder burns because it was not found that the Veteran's diagnoses of myopia and presbyopia were caused by an eye injury and there were no current residuals of any burn accident.  Evidence added to the record since the last final October 2006 rating decision includes VA treatment records and private treatment records that are new, as they were not previously considered.  However, none of the newly submitted medical evidence shows that the Veteran's visual condition was caused by welder burns during service or any incident during service.  Because the newly submitted records do not raise a reasonable possibility of substantiating the underlying claim for service connection, the Board thus finds that those medical records are not material.  Additional evidence which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected is not new and material evidence. Cox v. Brown, 5 Vet. App. 95 (1993). 

Accordingly, the Board finds that new and material evidence has not been received to reopen a claim for service connection for a visual condition secondary to welder burns. Therefore, the petition to reopen the previously denied claim is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

With regards to the Veteran's petition to reopen the previously denied claim for entitlement to a respiratory condition secondary to exposure to asbestos, evidence added to the claims file since the final October 2006 rating decision includes VA treatment records and a VA examination report.  Importantly, an August 2016 supplemental statement of the case conceded that the Veteran had been exposed to asbestos.  Here, the Board finds that the RO's concession that the Veteran was exposed to asbestos during his active service constitutes new and material evidence regarding his contention that his respiratory condition was caused by exposure to asbestos, given that asbestos exposure was not conceded at the time of the October 2006 final rating decision.  The new evidence suggests that the Veteran's respiratory condition may have been caused by in-service asbestos exposure and thus relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material, and the Veteran's claim for service connection for a respiratory condition is reopened. 

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).   

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to asbestos-related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.I.3 (November 19, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

The Veteran served in the U.S. Navy from August 1972 to September 1973.  The Veteran's duties were noted to be of a boiler technician.  The RO has conceded asbestos exposure in this case.

August 2016 and September 2016 VA examination reports show that the Veteran was diagnosed with various respiratory conditions noted as emphysema, chronic obstructive pulmonary disease (COPD), pulmonary vascular disease, chronic respiratory failure, and a pulmonary nodule.  After a review of the evidence of record, to include the Veteran's contention that his respiratory condition was caused by in-service exposure to asbestos, the examiner determined that the Veteran's various respiratory conditions were less likely than not related to his conceded asbestos exposure.  The examiner noted that a previous CT scan dated in November 2015 showed no evidence of calcified pleural plagues or interstitial lung disease or other pleural disease that were hallmarks of asbestosis.  The examiner noted that although the Veteran had a prior asbestos exposure, there was no evidence that he had asbestos-related disease due to exposure, and without evidence of latent or active disease due to asbestos exposure, no respiratory condition was due to that exposure.  The examiner concluded that it was less likely than not that any of the Veteran's respiratory diagnoses were related to his in-service asbestos exposure.  

Initially, the Board notes that while the Veteran has made assertions that he has a diagnosis of asbestosis, the evidence of record clearly establishes that he has no such diagnosis.  In this regard, the Board finds that the August 2016 and September 2016 VA examination reports are probative evidence that at no time during the course of the appeal did the Veteran have a diagnosis of asbestosis.  The Board notes that the VA examiner provided a detailed analysis that concluded that the Veteran had various respiratory conditions but no diagnosis of asbestosis or any other respiratory conditions that were caused by exposure to asbestos.  Therefore, the Board finds that the August 2016 and September 2016 VA examination reports are probative evidence that the Veteran does not have a current diagnosis of asbestosis or any respiratory condition related to service. Importantly, the Board notes that these opinions are uncontradicted by any medical evidence of record.

With regards to whether the Veteran's other respiratory conditions are related to service, the Board finds that the preponderance of evidence is against the Veteran's claim.  Here, the Board notes that there are no reports or treatments for a respiratory condition in the Veteran's service treatment records.  Additionally, the first instance of the Veteran being treated for any respiratory disorder was many years after his separation from service.  The passage of time between service separation and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board finds that the August 2016 and September 2016 VA examiner's opinions constitute competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history, assertions, and examination that the Veteran's respiratory condition was not related to service or exposure to asbestos.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's respiratory disability is not related to service or any incident during service.  Furthermore, although the Veteran has claimed exposure to asbestos in service and VA has conceded such exposure, he has not been competently or persuasively diagnosed with any asbestos-related respiratory disability. Thus, the Board finds that service connection for a respiratory disability, to include based on in-service exposure to asbestos, is not warranted.

While the Veteran is competent to report symptoms of a respiratory disability, he is not competent to relate a respiratory disability to asbestos exposure during active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disability, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).
ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for a visual condition caused by welder burns, and the appeal is denied.

New and material evidence has been presented to reopen the claim for entitlement for a respiratory condition secondary to asbestos exposure, and to that extent only the claim is granted.   

Entitlement to service connection for a respiratory condition, including as due to exposure to asbestos, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


